Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.
Claim Interpretation
Examiner notes that the modules recited in claims 16-19 do not invoke 112f because they recite enough structure (e.g. memory and physical processor)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 USC § 101 for not being directed to one of the four statutory categories.
Claim 20 encompasses a transitory medium given the claim's broadest reasonable interpretation in light of paragraph [0070] of the specification. Such media have been held to be ineligible subject matter under 35 USC 101.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).   
The Examiner notes that claim 20 has been interpreted as not being directed to a statutory category. The following rejection(s) below has been provided as if claim 20 has been interpreted as being properly directed to a statutory category.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1 is directed to a series of steps, and therefore is a process.
Claim 16 is directed to a system with multiple components, and therefore is a machine.
Claim 20 is directed to a non-transitory computer readable media and therefore are an article of manufacture.
Independent Claims
Step 2A Prong One
The limitation of Claim 1 recites:
A ... method comprising: 
determining that a personal mobility vehicle ... is allocated to ... a transportation requestor; 
receiving ... (data) that indicates the transportation requestor's position relative to the personal mobility vehicle; 
determining, based at least in part on the transportation requestor's position relative to the personal mobility vehicle, a use status of the personal mobility vehicle; and 
updating an allocation status of the personal mobility vehicle ... based at least in part on the use status of the personal mobility vehicle attributed to the transportation requestor.  

The limitations of Claim 16 recites:
... determines that a (vehicle) ...  is allocated to a ... a transportation requestor; 
... receives ... (data) that indicates the transportation requestor's position relative to the (vehicle); 
... determines, based at least in part on the transportation requestor's position relative to the (vehicle), a use status of the (vehicle); 
... updates an allocation status of the (vehicle) ... based at least in part on the use status of the (vehicle) attributed to the transportation requestor; 

The limitations of Claim 20 recites:
determine that a (vehicle) ... is allocated to a ... transportation requestor; 
receive (data) that indicates the transportation requestor's position relative to the (vehicle); 
determine, based at least in part on the transportation requestor's position relative to the (vehicle), a use status of the (vehicle); and 
update an allocation status of the (vehicle) ... based at least in part on the use status of the (vehicle) attributed to the transportation requestor.

The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as determining and updating statuses of rental vehicles based in part on a requestors position. The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Claim 1:
Computer
Personal Mobility Vehicle
Dynamic transportation network
Transportation requestor device
Sensor data
Claim 16:
Allocation determination module
Memory
Personal mobility vehicle
Dynamic transportation network
Transportation requestor device
Receiving module
Sensor data
Use status determination module
Update module
Physical processor executing the modules
Claim 20:
A non-transitory computer-readable medium comprising: 
computer-readable instructions that, when executed by at least one processor of a computing device, cause the computing device to: 
Personal Mobility Vehicle
Dynamic transportation network
Transportation requestor device
Sensor data

These additional elements are recited at a high-level of generality such that they amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h))
 Therefore, the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are generally linking the use of a judicial exception to a particular technological environment or field of use and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Dependent Claims
Step 2A Prong One
Dependent claims 2-15 and 17-19 further narrow the recite the same abstract ideas recited in Claims 1 and 16, respectively. Therefore, claims 2-15 and 17-19 are directed to an abstract idea for the reasons given above. 
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the dependent claims recite the following additional elements:
Claim 4: transportation provider device
These additional elements are recited at a high-level of generality such that they amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h))
Therefore, the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are generally linking the use of a judicial exception to a particular technological environment or field of use and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by VanderZanden (US 2019/0324446 A1).

Claim 1: VanderZanden teaches A computer-implemented method (VanderZanden, Par. 0025) comprising: 
determining that a personal mobility vehicle associated with a dynamic transportation network is allocated to a transportation requestor device associated with a transportation requestor; (VanderZanden, 0079 and 0109)

VanderZanden, in Par. 0079, teaches Within the Available State 142, a vehicle may be in a subsidiary “Free” state 148, indicating the vehicle is not currently in use by a rider, or in an “In Use” state 150, if the vehicle satisfies the conditions of the Available State 142 (sufficient charge, etc.) but is currently in use by a rider.
VanderZanden, in Par. 0109, teaches in response receiving an indication to ride a specific vehicle the backend server/service marks the vehicle as “in use” and associates the vehicle with the user and/or app instance. (i.e. allocated to a transportation requestor device)

receiving sensor data that indicates the transportation requestor's position relative to the personal mobility vehicle; (VanderZanden, Par. 0111 and 0064)

VanderZanden, in Par. 0111, teaches the user's location (as reported by the mobile app and/or device) has deviated from the location of the vehicle.
VanderZanden, in Par. 0064, teaches Each vehicle is equipped with a circuit board 108 comprising a communication functionality, such as WiFi, Bluetooth, GPS, cellular, etc., enabling the vehicle to connect directly or indirectly (e.g., via a user's mobile device) via the Internet 110 to a backend server 112. The connection may be via direct wireless communication 116, if equipped, or indirect, e.g., via Bluetooth or other near field communication 118 to a user's mobile device 114 configured to relay information via communications 120 to the backend server 112 via the Internet 110. (i.e. receiving sensor data)

determining, based at least in part on the transportation requestor's position relative to the personal mobility vehicle, a use status of the personal mobility vehicle; and (VanderZanden, Par. 0111)

VanderZanden, in Par. 0111, teaches if the vehicle has not moved for a prescribed time and/or the user moves more than a threshold distance away from the vehicle, then the mobile app provides a visual and/or audible alert to prompt the user to indicate whether the ride has ended, e.g., “Have you finished your ride?” (i.e. determining use status)

updating an allocation status of the personal mobility vehicle associated with dynamic transportation network based at least in part on the use status of the personal mobility vehicle attributed to the transportation requestor.  (VanderZanden, Par. 0111)

VanderZanden, in Par. 0111, teaches if the vehicle has not moved for a prescribed time and/or the user moves more than a threshold distance away from the vehicle, then the mobile app provides a visual and/or audible alert to prompt the user to indicate whether the ride has ended, e.g., “Have you finished your ride?” In various embodiments, the ride duration timer (at server and/or mobile app) is stopped in response to receiving the indication the ride has ended (248). (i.e. updating allocation status)

Claim 2: VanderZanden teaches The computer-implemented method of claim 1, VanderZanden further teaches further comprising updating the allocation status of the personal mobility vehicle by allocating the personal mobility vehicle to a different transportation requestor device based at least in part on updating the allocation status of the personal mobility vehicle associated with the dynamic transportation network.  (VanderZanden, Par. 0082-0083)

	VanderZanden, in par. 0082-0083, teaches a dotted arrow from the “In Use” state 150 within the Available State 142 represents an edge case in which a vehicle transitions directly from being in the “In Use” state 150 to be Unavailable State 144, e.g., the user rides the vehicle so long that the battery depletes fully and/or to a level below a minimum threshold to remain in the Available State 142. a vehicle in the Unavailable State 144 may be “captured” by a “charger” willing to charge the vehicle for a fee or other consideration. In the example shown in FIG. 1B, a vehicle in the Unavailable State 144 that is captured for charging enters the Charging State 146. (i.e. different transportation requestor device)

Claim 3: VanderZanden teaches The computer-implemented method of claim 1, VanderZanden further teaches wherein receiving the sensor data that indicates the transportation requestor's position relative to the personal mobility vehicle comprises receiving sensor data from the transportation requestor device.  (VanderZanden, Par. 0111)

	VanderZanden, in Par. 0111, teaches an indication the ride has ended may be received if the user has not selected the “end” control but the vehicle has not moved for a prescribed amount of time, the user's location (as reported by the mobile app and/or device) has deviated from the location of the vehicle, etc.

Claim 4: VanderZanden teaches The computer-implemented method of claim 1, VanderZanden further teaches wherein receiving the sensor data that indicates the transportation requestor's position relative to the personal mobility vehicle comprises receiving sensor data from a transportation provider device matched with the transportation requestor device.  (VanderZanden, Par. 0064)

	VanderZanden, in Par. 0064, teaches that Each vehicle is equipped with a circuit board 108 comprising a communication functionality, such as WiFi, Bluetooth, GPS, cellular, etc., enabling the vehicle to connect directly or indirectly (e.g., via a user's mobile device) via the Internet 110 to a backend server 112. The connection may be via direct wireless communication 116, if equipped, or indirect, e.g., via Bluetooth or other near field communication 118 to a user's mobile device 114 configured to relay information via communications 120 to the backend server 112 via the Internet 110.

Claim 5: VanderZanden teaches The computer-implemented method of claim 1, VanderZanden further teaches wherein receiving the sensor data that indicates the transportation requestor's position relative to the personal mobility vehicle comprises receiving sensor data from the personal mobility vehicle. (VanderZanden, Par. 0113)

	VanderZanden, in Par. 0113, teaches techniques disclosed herein may be used without using a mobile app or device. For example, in some embodiments, electric vehicles comprise equipment to interact with riders and to communicate location and state information to a backend server other than via a mobile device. In some embodiments, biometric (face recognition, voice recognition) or other identification processing is performed using image or audio captured by the vehicle itself. A user simply states the user's name (e.g., actual name, user name within the service, etc.) and indicates the user desires and intends to ride a specific vehicle. The vehicle captures and provides to the service biometric (image, audio, etc.) or other information, and upon verification by the server is unlocked by the server and made available for use by the user.

Claim 6: VanderZanden teaches The computer-implemented method of claim 1, VanderZanden further teaches wherein updating the allocation status of the personal mobility vehicle comprises locking the personal mobility vehicle to prevent operation.  (VanderZanden, Par. 0158-0160)

	VanderZanden, in Par. 0158-0160, teaches that vehicles can be locked and events can be define/configured to trigger communication with and control/lock an electric vehicle such as a rider ending a ride (i.e. updating allocation status) 

Claim 7: VanderZanden teaches The computer-implemented method of claim 6, VanderZanden further teaches further comprising: 
receiving updated sensor data that indicates the transportation requestor's updated position relative to the personal mobility vehicle is closer to the personal mobility vehicle than the transportation requestor's position that was previously determined;  39(VanderZanden, Par. 0181)
Attorney Docket No.: 009404.0011U1determining, based at least in part on the transportation requestor's position updated relative to the personal mobility vehicle, an updated use status of the personal mobility vehicle that reflects that the transportation requestor is currently using the personal mobility vehicle; and (VanderZanden, Par. 0181)
updating the allocation status of the personal mobility vehicle associated with the dynamic transportation network by unlocking the personal mobility vehicle to enable operation based at least in part on the updated use status.  (VanderZanden, Par. 0181)

VanderZanden, in Par. 0181, teaches the mobile app provides user geo-location data to a backend server that tracks the user's movement toward a location in which a vehicle the user intends to ride (e.g., one the user has already rented and/or reserved) and as the user nears the vehicle the physical lock is unlocked, which requiring any explicit input from the user, so that the vehicle is ready for use the moment the user arrives.

Claim 8: VanderZanden teaches The computer-implemented method of claim 6, VanderZanden further teaches further comprising: 
receiving a message from the transportation requestor device that indicates an updated use status of the personal mobility vehicle; and (VanderZanden, Par. 0180)

VanderZanden, in Par. 0180, teaches When the ride ends and the vehicle is parked, the user is prompted, e.g., via a mobile app used to rent the vehicle, to lock the vehicle.

updating the allocation status of the personal mobility vehicle associated with the dynamic transportation network by unlocking the personal mobility vehicle to enable operation based at least in part on the updated use status.  (VanderZanden, Par. 0180)

VanderZanden, in Par. 0180, teaches To ride a vehicle, a user scans or enters a vehicle code, resulting in the physical lock being unlocked, for example via the user's mobile device or over-the-air directly to the vehicle and/or lock.

Claim 9: VanderZanden teaches The computer-implemented method of claim 1, VanderZanden further teaches wherein updating the allocation status of the personal mobility vehicle comprises deallocating the personal mobility vehicle from the transportation requestor device.  (VanderZanden, par. 0158-0160)

	As mentioned above in claim 1, VanderZanden, in Par. 0111, teaches a response receiving the indication that the ride has ended.
VanderZanden, in Par. 0158-0160, teaches that vehicles can be locked and events can be define/configured to trigger communication with and control/lock an electric vehicle such as a rider ending a ride (i.e. deallocating)

Claim 10: VanderZanden teaches The computer-implemented method of claim 1, VanderZanden further teaches wherein updating the allocation status of the personal mobility vehicle comprises updating the allocation status of the personal mobility vehicle in response to determining that the transportation requestor has exceeded a predetermined threshold for distance from the personal mobility vehicle.  (VanderZanden, Par. 0111)

VanderZanden, in Par. 0111, teaches if the vehicle has not moved for a prescribed time and/or the user moves more than a threshold distance away from the vehicle, then the mobile app provides a visual and/or audible alert to prompt the user to indicate whether the ride has ended, e.g., “Have you finished your ride?” In various embodiments, the ride duration timer (at server and/or mobile app) is stopped in response to receiving the indication the ride has ended (248). (i.e. updating allocation status in response to determining the requestor has exceeded a predetermined threshold)

Claim 11: VanderZanden teaches The computer-implemented method of claim 1, VanderZanden further teaches wherein updating the allocation status of the personal mobility vehicle comprises sending a notification to the transportation requestor device about the allocation status of the personal mobility vehicle.  (VanderZanden, Par. 0111)

VanderZanden, in Par. 0111, teaches if the vehicle has not moved for a prescribed time and/or the user moves more than a threshold distance away from the vehicle, then the mobile app provides a visual and/or audible alert to prompt the user to indicate whether the ride has ended, e.g., “Have you finished your ride?” In various embodiments, the ride duration timer (at server and/or mobile app) is stopped in response to receiving the indication the ride has ended (248). (i.e. updating allocation status comprises sending a notification)

Claim 12: VanderZanden teaches The computer-implemented method of claim 1, VanderZanden further teaches wherein receiving the sensor data that indicates the transportation requestor's position relative to the personal mobility vehicle comprises receiving data that indicates a geolocation of the transportation requestor.  (VanderZanden, Par. 0181)
	
	VanderZanden, in par. 0181, teaches the mobile app provides user geo-location data to a backend server that tracks the user's movement toward a location.

Claim 13: VanderZanden teaches The computer-implemented method of claim 1 VanderZanden further teaches, wherein receiving the sensor data that indicates the transportation requestor's position relative to the personal mobility vehicle comprises receiving biometric data about the transportation requestor.  (VanderZanden, Par. 0113)

	VanderZanden, in Par. 0113, teaches techniques disclosed herein may be used without using a mobile app or device. For example, in some embodiments, electric vehicles comprise equipment to interact with riders and to communicate location and state information to a backend server other than via a mobile device. In some embodiments, biometric (face recognition, voice recognition) or other identification processing is performed using image or audio captured by the vehicle itself.

Claim 14: VanderZanden teaches The computer-implemented method of claim 1, VanderZanden further teaches wherein receiving the sensor data that indicates the transportation requestor's position relative to the personal mobility vehicle comprises receiving signal strength data about the transportation requestor device.  (VanderZanden, Par. 00158-0159 and 0162)

VanderZanden, in Par. 0158-0169, teaches Maximizing the availability of the vehicles is another aspect of managing on-demand electric vehicle fleets in some embodiments. For instance, in some embodiments, vehicles that are located indoors or outside acceptable operational boundaries are locked as disclosed herein to encourage moving the vehicles into areas where they can be more easily rented by riders. In various embodiments, events can be defined and/or configured to trigger communication with and control of an electric vehicle as disclosed herein. A few possibilities are listed below: If the vehicle's connection to the internet or other devices (such as a smartphone, smartwatch, etc.) is disconnected for a prolonged period of time. (i.e. signal strength)

Claim 15: VanderZanden teaches The computer-implemented method of claim 1, VanderZanden further teaches wherein updating the allocation status of the personal mobility vehicle associated with the dynamic transportation network comprises designating the personal mobility vehicle as available to additional transportation requestors. (VanderZanden, Par. 0079-0080)

As mentioned above in claim 1, VanderZanden, in Par. 0111, teaches a response receiving the indication that the ride has ended (e.g. vehicle is no longer “In Use”).
VanderZanden, teaches that Within the Available State 142, a vehicle may be in a subsidiary “Free” state 148, indicating the vehicle is not currently in use by a rider, or in an “In Use” state 150, if the vehicle satisfies the conditions of the Available State 142 (sufficient charge, etc.) but is currently in use by a rider. In various embodiments, vehicles in the Available State 142 that are currently in the subsidiary “Free” State 148 are included in a pool of vehicles considered by the system to be available for use. Vehicles in the Free State 148 within Available State 142 are included and represented in rider-facing mobile app and/or other user interfaces, in various embodiments, as available to be rented.

Claims 16 
Claim 16 is directed to a system. Claim 16 recite limitations that are parallel in nature as those addressed above for claim 1 which is directed towards a method. Claim 16 is therefore rejected for the same reasons as set forth above for claim 1. Furthermore, claim 16 recites a physical processor with modules stored in memory performing instructions (see VanderZanden Par. 0025 which teaches a processor configured to execute instruction stored on and/or provided by a memory coupled to the processor).
 
Claims 17-19
Claim 17-19 are directed to a system. Claims 17-19 recite limitations that are parallel in nature as those addressed above for claims 3-5, respectively, which are directed towards a method. Claim 17-19 are therefore rejected for the same reasons as set forth above for claims 3-5, respectively.

Claims 20
Claim 20 is directed to a non-transitory computer readable medium. Claim 20 recite limitations that are parallel in nature as those addressed above for claim 1 which is directed towards a method. Claim 20 is therefore rejected for the same reasons as set forth above for claim 1. Furthermore, claim 20 recites a non-transitory computer readable medium (see VanderZanden Par. 0025 which teaches a computer program product embodied on a computer readable storage medium).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628